EXHIBIT 10.15

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT effective as of March 11, 2015 between Marinus
Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, and Albena
Patroneva (the “Employee”).

 

Recital:

 

The parties hereto desire to enter into this Agreement to provide for the
employment of the Employee by the Company and for certain other matters in
connection with such employment, all as set forth more fully in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:

 

1.                                      Duties.  The Company agrees that the
Employee shall be employed by the Company to serve as Vice President and Chief
Medical Officer of the Company.  The Employee shall report to the Chief
Executive Officer of the Company (the “CEO”).  The Employee agrees to be so
employed by the Company and to devote her best efforts and substantially all of
her business time to advance the interests of the Company and to perform the
duties customarily incident to the position of Chief Medical Officer and such
other duties assigned to the Employee by the CEO, provided such other duties are
commensurate with the Employee’s employment level at the Company.

 

2.                                      Term.  The Employee’s employment under
this Agreement shall continue in effect until terminated pursuant to Section 4
of this Agreement.

 

3.                                      Compensation.

 

(a)                                 Salary.  During the term of the Employee’s
employment under this Agreement, the Employee shall be paid an annual salary at
the rate of not less than $335,000 (the “Base Salary”).  The Base Salary may be
increased from time to time by the Board of Directors or its compensation
committee (the “Board”).  The Board shall review the Base Salary at least
annually after the end of each fiscal year of the Company.  The Base Salary
shall be paid in accordance with the Company’s regular payroll practices.

 

(b)                                 Annual Bonus.  At the end of each fiscal
year of the Company that ends during the term of this Agreement, the Board shall
consider the award of a performance bonus to the Employee for such fiscal year
in an amount of up to 35% of the Employee’s Base Salary (the “Target Bonus”)
based upon the achievement of performance objectives established annually by the
Board.  Whether the performance objectives for any year have been achieved by
the Employee shall be determined by the Board.  Notwithstanding the foregoing,
all bonuses shall be paid within two and one-half months after the close of each
year.

 

(c)                                  Relocation Expenses.  The Employer shall
reimburse the Employee for the Employee’s reasonable and customary documented
out-of-pocket expenses for relocating to

 

--------------------------------------------------------------------------------


 

the Radnor, Pennsylvania area in an amount not to exceed $15,000 in total.  The
Employee agrees to repay all such relocation expenses in full if she leaves the
Company’s employ, for whatever reason, on or before January 12, 2016.

 

(d)                                 Equity Incentive Programs.  The Employee
shall also be eligible to participate in other equity incentive programs
established by the Company from time to time to provide stock options and other
equity-based incentives to key employees of the Company in accordance with the
terms of those programs.  All stock options and restricted stock awards granted
to the Employee that vest over time shall, if the Employee’s employment is
terminated by the Company without Cause in accordance with Section 4(d) or the
Employee resigns from the Company’s employ for Good Reason in accordance with
Section 4(e), in each case upon or during the twelve-month period that
immediately follows a Change of Control (as defined in Section 4(h)), become
fully vested upon the termination of the Employee’s employment to the extent
permitted by the terms of the applicable plan and subject to the satisfaction by
the Employee of the requirements of Section 4(g) of this Agreement.

 

(e)                                  Vacation and Fringe Benefits.  The Employee
shall be entitled to 20 days’ paid vacation, plus an additional two floating
holidays and two personal days, as per Company policy as in effect from time to
time.  The Employee shall be entitled to participate in all insurance and other
fringe benefit programs of the Company to the extent and on the same terms and
conditions as are accorded to other officers and key employees of the Company.

 

(f)                                   Reimbursement of Expenses.  The Employee
shall be reimbursed for all normal items of travel, entertainment and
miscellaneous business expenses reasonably incurred by the Employee on behalf of
the Company, provided that such expenses are documented and submitted in
accordance with the reimbursement policies of the Company as in effect from time
to time.

 

(g)                                 Entire Compensation.  The compensation
provided for in this Agreement shall constitute full payment for the services to
be rendered by the Employee to the Company hereunder.

 

4.                                      Termination.

 

(a)                                 Death.  This Agreement shall automatically
terminate effective as of the date of the Employee’s death, in which event the
Company shall not have any further obligation or liability under this Agreement
except that the Company shall pay to the Employee’s estate:  (i) any portion of
the Employee’s Base Salary for the period up to the Employee’s date of death
that has been earned but remains unpaid; and (ii) any benefits that have accrued
to the Employee under the terms of the employee benefit plans of the Company,
which benefits shall be paid in accordance with the terms of those plans.

 

(b)                                 Total Disability.  The Company may terminate
the employment of the Employee immediately upon written notice to the Employee
in the event of the Disability (as that term is hereinafter defined) of the
Employee, in which event, the Company shall not have any further obligation or
liability under this Agreement except that the Company shall pay to the
Employee:  (i) any portion of the Employee’s Base Salary for the period up to
the date of

 

2

--------------------------------------------------------------------------------


 

termination that has been earned but remains unpaid; and (ii) any benefits that
have accrued to the Employee under the terms of the employee benefit plans of
the Company, which benefits shall be paid in accordance with the terms of those
plans.  For purposes of this Agreement, the term “Disability” shall mean an
illness, incapacity or a mental or physical condition that renders the Employee
unable or incompetent to carry out the job responsibilities that the Employee
held or the tasks that the Employee was assigned at the time the disability
commenced, as determined by the Board and supported by the opinion of a
physician.  The Employee shall fully cooperate with the physician retained to
furnish such opinion, including submitting to such examinations and tests as may
be requested by the physician.

 

(c)                                  Termination by the Company for Cause.  The
Company may terminate the Employee’s employment hereunder upon written notice to
the Employee for any of the following reasons:  (i) the Employee’s misuse of
alcoholic beverages, controlled substances or other narcotics, which misuse has
had or is reasonably likely to have a material adverse effect on the business or
financial affairs of the Company or the reputation of the Company; (ii) failure
by the Employee to cooperate with the Company in any investigation or formal
proceeding; (iii) the commission by the Employee of, or a plea by the Employee
of guilty or nolo contendere with respect to, or conviction of the Employee for,
a felony (or any lesser included offense or crime in exchange for withdrawal of
a felony indictment or charged crime that might result in a penalty of
incarceration), a crime involving moral turpitude, or any other offense that
results in or could result in any prison sentence; (iv) adjudication as an
incompetent; (v) a breach by the Employee of any material term of this
Agreement, including the Employee’s failure to faithfully, diligently and
adequately perform the Employee’s duties under this Agreement, that is not
corrected within ten days after written notice from the Company, which notice
shall set forth the nature of the breach; (vi) violation in any material respect
of any of the Company’s rules, regulations or policies; (vii) gross
insubordination by the Employee in the performance of the Employee’s duties
under this Agreement; (viii) engaging in any conduct, action or behavior that,
in the reasonable opinion of the Company, has had a material adverse effect on
the reputation of the Company or the Employee; (ix) any continued or repeated
absence from the Company, unless the absence is approved or excused by the CEO
or the result of the Employee’s illness, disability or incapacity (in which
event the provisions of Section 4(b) hereof shall control); or
(x) misappropriation of any funds or property of the Company, theft,
embezzlement or fraud.  In the event that the Company shall discharge the
Employee pursuant to this Section 4(c), the Company shall not have any further
obligation or liability under this Agreement, except that the Company shall pay
to the Employee:  (i) any portion of the Employee’s Base Salary for the period
up to the date of termination that has been earned but remains unpaid; and
(ii) any benefits that have accrued to the Employee under the terms of the
employee benefit plans of the Company, which benefits shall be paid in
accordance with the terms of those plans.

 

(d)                                 Other Termination by the Company.  The
Company may terminate the employment of the Employee for any reason other than
one specified in Section 4(b) or 4(c) hereof immediately upon written notice to
the Employee, in which event the Employee shall be entitled to receive:  (i) any
portion of the Employee’s Base Salary for the period up to the date of
termination that has been earned but remains unpaid; (ii) any benefits that have
accrued to the Employee under the terms of any employee benefit plans of the
Company, which benefits shall be paid in accordance with the terms of those
plans; and (iii) subject to the satisfaction of the provisions of
Section 4(g) and the compliance by the Employee with all terms and provisions of

 

3

--------------------------------------------------------------------------------


 

this Agreement that survive the termination of the Employee’s employment by the
Company, (A) the Employee’s Base Salary for a period of nine months, less
applicable taxes and withholdings, payable in accordance with the Company’s
regular payroll practices, with an accelerated payment of any balance upon the
occurrence of a Change in Control; provided, however, that if such termination
of employment shall occur within three months before or within twelve months
after the occurrence of a Change in Control (such period being referred to
herein as the “Change of Control Period”), the severance payable to the Employee
shall be increased to an amount equal to the Employee’s Base Salary for a period
of eighteen months and be payable in a single lump sum payment, less applicable
taxes and withholdings; (B) payment or reimbursement (upon presentation of proof
of payment) of the Employee’s medical insurance premiums at the same level as
was in effect on the termination date for a period of nine months, which period
shall increase to eighteen months if such termination of employment shall occur
within the Change in Control Period; and (C) if such termination shall occur
within the Change in Control Period, an amount equal to the Employee’s Target
Bonus for the year in which such employment termination shall occur prorated
based on the relative number of days in such year during which the Employee was
employed by the Company and/or its successor in the Change in Control, payable
in a single lump sum payment, less applicable taxes and withholdings.  Any
severance payments and lump sum payments due hereunder shall commence as soon as
administratively feasible within 60 days after the date of the Employee’s
termination of employment provided the Employee has timely executed and returned
the Release referred to in Section 4(g) and, if a revocation period is
applicable, the Employee has not revoked the Release; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, the severance payments shall begin to be paid in the second calendar
year.  On the date that severance payments commence, the Company will pay the
Employee in a single lump sum payment, less applicable taxes and withholding,
the severance payments that the Employee would have received on or prior to such
date but for the delay imposed by the immediately preceding sentence, with the
balance of the severance payments to be paid as originally scheduled.

 

(e)                                  Termination by the Employee for Good
Reason.  The Employee may terminate her employment by providing written notice
to the Company of a breach constituting Good Reason.  “Good Reason” shall be
deemed to exist with respect to any termination of employment by the Employee
for any of the following reasons:  (i) a reassignment of the Employee to a
location outside the Greater Philadelphia area; (ii) any material failure by the
Company to comply with any material term of this Agreement; (iii) the demotion
of the Employee to a lesser position than described in Section 1 hereof or a
substantial diminution of the Employee’s authority, duties or responsibilities
as in effect on the date of this Agreement or as hereafter increased; or (iv) a
material diminution of the Executive’s Base Salary and benefits, in the
aggregate, unless such reduction is part of a Company-wide reduction in
compensation and/or benefits for all of its senior executives; provided,
however, that Good Reason shall not include a termination of the Employee’s
employment pursuant to Section 4(b) or 4(c) hereof or, following a Change in
Control, a reduction in title, position, responsibilities or duties solely by
virtue of the Company being acquired and made part of a larger entity or
operated as a subsidiary.  If the Employee shall terminate the Employee’s
employment hereunder for Good Reason, the Employee shall be entitled to receive
the same payments and benefits on the same terms and conditions as would be
applicable upon a termination of the Employee’s employment by the Company
without Cause, as provided in Section 4(d) and subject to the satisfaction of
the

 

4

--------------------------------------------------------------------------------


 

other provisions of this Section 4(e).  The Employee may not resign with Good
Reason pursuant to this Section 4(e), and shall not be considered to have done
so for any purpose of this Agreement, unless (A) the Employee, within 60 days
after the initial existence of the act or failure to act by the Company that
constitutes “Good Reason” within the meaning of this Agreement, provides the
Company with written notice that describes, in particular detail, the act or
failure to act that the Employee believes to constitute “Good Reason” and
identifies the particular clause of this Section 4(e) that the Employee contends
is applicable to such act or failure to act; (B) the Company, within 30 days
after its receipt of such notice, fails or refuses to rescind such act or remedy
such failure to act so as to eliminate “Good Reason” for the termination by the
Employee of the Employee’s employment relationship with the Company, and (C) the
Employee actually resigns from the employ of the Company on or before that date
that is six calendar months after the initial existence of the act or failure to
act by the Company that constitutes “Good Reason.”  If the requirements of the
preceding sentence are not fully satisfied on a timely basis, then the
resignation by the Employee from the Employee’s employment with the Company
shall not be deemed to have been for “Good Reason,” the Employee shall not be
entitled to any of the benefits to which the Employee would have been entitled
if the Employee had resigned the Employee’s employment with the Company for
“Good Reason,” and the Company shall not be required to pay any amount or
provide any benefit that would otherwise have been due to the Employee under
this Section 4(e) had the Employee resigned with “Good Reason.”

 

(f)                                   Other Termination by the Employee.  The
Employee may terminate the Employee’s employment for any reason other than one
specified in Section 4(e) upon at least 30 days’ prior written notice to the
Company, which notice shall specify the effective date of the termination.  In
the event the Employee shall terminate the Employee’s employment pursuant to
this Section 4(f), the Company shall not have any further obligation or
liability under this Agreement, except that the Company shall pay to the
Employee:  (i) any portion of the Employee’s Base Salary for the period up to
the date of termination that has been earned but remains unpaid; and (ii) any
benefits that have accrued to the Employee under the terms of the employee
benefit plans of the Company, which benefits shall be paid in accordance with
the terms of those plans.

 

(g)                                 Execution of Release.  The Employee shall
not be entitled to any payments or benefits under Sections 4(d) or 4(e) unless
the Employee executes and does not revoke a Release and Agreement (the
“Release”), as drafted at the time of the Employee’s termination of employment,
including, but not limited to:

 

(i)                                     an unconditional release of all rights
to any claims, charges, complaints, grievances, known or unknown to the
Employee, against the Company, its affiliates or assigns, through the date of
the Employee’s termination from employment other than post-termination payments
and benefits pursuant to this Agreement;

 

(ii)                                  a representation and warranty that the
Employee has not filed or assigned any claims, charges, complaints, or
grievances against the Company, its affiliates, or assigns;

 

5

--------------------------------------------------------------------------------


 

(iii)                               an agreement not to use, disclose or make
copies of any confidential information of the Company, as well as to return any
such confidential information and property to the Company upon execution of the
Release;

 

(iv)                              a mutual agreement to maintain the
confidentiality of the Release or disclose the reasons for any termination of
employment;

 

(v)                                 an agreement not to disparage the Company or
its officers, directors, stockholders, products or business; and

 

(vi)                              an agreement to indemnify the Company, or its
affiliates or assigns, in the event that the Employee breaches any portion of
this Agreement or the Release.

 

Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of the Employee’s execution of the Release, directly or
indirectly, result in the Employee designating the calendar year of payment, and
if a payment that is subject to execution of the Release could be made in more
than one taxable year, payment shall be made in the later taxable year.

 

(h)                                 Definition of Change in Control.  As used in
this Agreement, the term “Change in Control” means:

 

(i)                                     any merger or consolidation in which
voting securities of the Company possessing more than 50% of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from the person holding those securities immediately prior
to such transaction and the composition of the Board following such transaction
is such that the directors of the Company prior to the transaction constitute
less than 50% of the Board membership following the transaction;

 

(ii)                                  any acquisition, directly or indirectly,
by a person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership of voting securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities; provided, however, that, no Change in Control shall be
deemed to occur by reason of the acquisition of shares of the Company’s capital
stock by an investor or group of investors in the Company in a capital-raising
transaction; or

 

(iii)                               any sale, transfer, exclusive worldwide
license or other disposition of all or substantially all of the assets of the
Company; or

 

(iv)                              within any 24-month period beginning on or
after the date hereof, the persons who were directors of the Company immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors of the Company or the board of directors of any successor to the
Company, provided that any director who was not a director as of the date hereof
shall be deemed to be an Incumbent Director if such director was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors either
actually or by prior operation of this Section 4(h)(iv), unless such

 

6

--------------------------------------------------------------------------------


 

election, recommendation or approval was the result of an actual or threatened
contested election of directors pursuant to Regulation 14A under the Securities
Exchange Act of 1934 or any successor provision.

 

(i)                                    Base Salary Continuation.  The Base
Salary continuation set forth in Sections 4(d) and (e) above shall be intended
either (i) to satisfy the safe harbor set forth in the regulations issued under
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Treas. Regs. 1.409A-1(n)(2)(ii)) or (ii) be treated as a Short-term Deferral as
that term is defined under Code section 409A (Treas. Regs. 1.409A-1(b)(4)).  To
the extent such continuation payments exceed the applicable safe harbor amount
or do not constitute a Short-term Deferral, the excess amount shall be treated
as deferred compensation under Code section 409A and as such shall be payable
pursuant to the following schedule: such excess amount shall be paid via
standard payroll in periodic installments in accordance with the Company’s usual
practice for its senior executives.  Solely for purposes of Code section 409A,
each installment payment is considered a separate payment.  Notwithstanding any
provision in this Agreement to the contrary, in the event that the Employee is a
“specified employee” as defined in Section 409A, any continuation payment,
continuation benefits or other amounts payable under this Agreement that would
be subject to the special rule regarding payments to “specified employees” under
Section 409A(a)(2)(B) of the Code shall not be paid before the expiration of a
period of six months following the date of the Employee’s termination of
employment or before the date of the Employee’s death, if earlier.

 

(j)                                    Parachute Provisions.  Notwithstanding
any provisions of this Agreement to the contrary:

 

(i)                                     If any of the payments or benefits
received or to be received by the Employee in connection with the Employee’s
termination of employment in respect of a Change in Control, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company (all such payments and benefits, being hereinafter referred to as the
“Total Payments”), would be subject to the excise tax (the “Excise Tax”) imposed
under Section 4999 of the Code, the Employee shall receive the Total Payments
and be responsible for the Excise Tax; provided, however that the Employee shall
not receive the Total Payments and the Total Payments shall be reduced to the
Safe Harbor Amount (defined below) if (A) the net amount of such Total Payments,
as so reduced to the Safe Harbor Amount (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments) is greater
than or equal to (B) the net amount of such Total Payment without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Employee would
be subject in respect of such unreduced Total Payments).  The “Safe Harbor
Amount” is the amount to which the Total Payments would hypothetically have to
be reduced so that no portion of the Total Payments would be subject to the
Excise Tax.

 

(ii)                                  For purposes of determining whether any of
the Total Payments will be subject to the Excise Tax and the amount of such
Excise Tax, (A) all of the Total Payments shall be treated as “parachute
payments” (within the meaning of Section 280G(b)(2) of the Code) unless, in the
opinion of tax counsel (“Tax Counsel”) selected by the accounting firm that was,
immediately prior to the Change in Control, the Company’s independent auditor
(the

 

7

--------------------------------------------------------------------------------


 

“Auditor”), such payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of Section 280G(b)(4)(A) of the Code,
(B) all “excess parachute payments” within the meaning of Section 280G(b)(1) of
the Code shall be treated as subject to the Excise Tax unless, in the opinion of
Tax Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the base amount (within the
meaning of Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, and (C) the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.  If the Auditor is prohibited by applicable law or regulation
from performing the duties assigned to it hereunder, then a different auditor,
acceptable to both the Company and Employee, shall be selected.  The fees and
expenses of Tax Counsel and the Auditor shall be paid by the Company.

 

(iii)                               In the event it is determined that the Safe
Harbor Amount is payable to Employee, then the severance payments provided under
this Agreement that are cash shall first be reduced on a pro rata basis, and the
non-cash severance payments shall thereafter be reduced on a pro rata basis, to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax.

 

5.                                      Restrictive Covenant Agreement.  The
Non-Disclosure, Invention Assignment, Non-Solicitation and Non-Compete Agreement
executed by the Employee on December 29, 2014 (the “Restrictive Covenant
Agreement”) shall remain in full force and effect in accordance with its terms
and shall survive the termination of this Agreement in accordance with the terms
of the Restrictive Covenant Agreement.

 

6.                                      Supersedes Other Agreements.  This
Agreement supersedes and is in lieu of any and all other employment arrangements
between the Employee and the Company, but shall not supersede the Restrictive
Covenant Agreement or any existing confidentiality, nondisclosure, invention
assignment or non-compete agreement between the Employee and the Company.

 

7.                                      Amendments.  Any amendment to this
Agreement shall be made in writing and signed by the parties hereto.

 

8.                                      Enforceability.  If any provision of
this Agreement shall be invalid or unenforceable, in whole or in part, then such
provision shall be deemed to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, or shall be deemed
excised from this Agreement, as the case may require, and this Agreement shall
be construed and enforced to the maximum extent permitted by law as if such
provision had been originally incorporated herein as so modified or restricted
or as if such provision had not been originally incorporated herein, as the case
may be.

 

9.                                      Construction.  This Agreement shall be
construed and interpreted in accordance with the internal laws of the
Commonwealth of Pennsylvania.

 

8

--------------------------------------------------------------------------------


 

10.                               Assignment.

 

(a)                                 By the Company.  The rights and obligations
of the Company under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company.  This Agreement may be
assigned by the Company without the consent of the Employee.

 

(b)                                 By the Employee.  This Agreement and the
obligations created hereunder may not be assigned by the Employee, but all
rights of the Employee hereunder shall inure to the benefit of and be
enforceable by the Employee’s heirs, devisees, legatees, executors,
administrators and personal representatives.

 

11.                               Notices.  All notices required or permitted to
be given hereunder shall be in writing and shall be deemed to have been given
when mailed by certified mail, return receipt requested, or delivered by a
national overnight delivery service addressed to the intended recipient as
follows:

 

If to the Company:

 

Marinus Pharmaceuticals, Inc.
3 Radnor Corporate Center
100 Matsonford Road, Suite 304
Radnor, PA  19087
Attention:  Chairman of the Board

 

If to the Employee:

 

Albena Patroneva, M.D., MBA
205 Church Street
Wayne, PA  19087

 

Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.

 

12.                               Waivers.  No claim or right arising out of a
breach or default under this Agreement shall be discharged in whole or in part
by a waiver of that claim or right unless the waiver is supported by
consideration and is in writing and executed by the aggrieved party hereto or
such party’s duly authorized agent.  A waiver by any party hereto of a breach or
default by the other party hereto of any provision of this Agreement shall not
be deemed a waiver of future compliance therewith, and such provisions shall
remain in full force and effect.

 

13.                               Section 409A.  It is intended that this
Agreement be drafted and administered in compliance with section 409A of the
Code, including, but not limited to, any future amendments to Code section 409A,
and any other Internal Revenue Service or other governmental rulings or
interpretations (together, “Section 409A”) issued pursuant to Section 409A so as
not to subject the Employee to payment of interest or any additional tax under
Code section 409A.  The parties

 

9

--------------------------------------------------------------------------------


 

intend for any payments under this Agreement to either satisfy the requirements
of Section 409A or to be exempt from the application of Section 409A, and this
Agreement shall be construed and interpreted accordingly.  In furtherance
thereof, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax.  In addition, to the extent that any Internal
Revenue Service guidance issued under Section 409A would result in the Employee
being subject to the payment of interest or any additional tax under
Section 409A, the parties agree, to the extent reasonably possible, to amend
this Agreement in order to avoid the imposition of any such interest or
additional tax under Section 409A, which amendment shall have the minimum
economic effect necessary and be reasonably determined in good faith by the
Company and the Employee.

 

14.                               Survival of Covenants.  Each provision of this
Agreement that, by its terms, is intended to continue beyond the termination of
the Employee’s employment shall continue in effect thereafter.

 

(Signature page follows.)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

 

MARINUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Christopher M. Cashman

 

 

Christopher M. Cashman,

 

 

President and CEO

 

 

 

 

 

 

 

 

/s/ Albena Patroneva

 

Albena Patroneva

 

11

--------------------------------------------------------------------------------